NOTE: ThiS order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
1
LINCOLN NATIONAL LIFE INSURANCE
COMPANY,
Plain,tiff-Appellee,
V.
TRANSAMERICA LIFE INSURANCE COMPANY,
WESTERN RESERVE LIFE ASSURANCE CO. OF
OHIO, and TRANSAMERICA FINANCIAL LIFE
INSURANCE COMPANY,
Defendants-AppelZants.
2010-1257
Appeal from the United States District Court for the
Northern District of Iowa in 06-CV-011O, Judge Mark W.
Bennett.
ON MOTION
ORDER
Transamerica life Insurance Company et a1. (Trans-
a1nerica) move the court to stay briefing in this appeal
pending issuance of the mandate in L£nc0ln Nat’l Life Ins.
C'0. v. Tran,samerica Life Ins. C0., 2009-1403, -1491

LINCOLN NATL V. TRANSAMERICA LIFE 2
Transamerica states that Lincoln Nati0nal Life lnsurance
Company consents.
Transamerica states that the present appeal concerns
enforcement of a permanent injunction entered against
Transamerica, and that in Lincoln Nat’l Life In,s. Co. v.
Tran.§america Life Ins. Co., 2009»1403, -1491, the under-
lying injunction was vacated
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted Transamerica is directed to
inform the court within 14 days of the date of issuance of
the mandate in L£ncoln Nat’l Life Ins. Co. v. Trans-
america Life Ins. Co., 2009-1403, -1491, how it believes
this appeal should proceed. Linco1n may also respond
within that time
FoR THE CoURT
Jll. 1 5 2010 /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: D. Randall Brown, Esq. Fl ED
Steven M. Bauer, Esq. us'TlEgll¥§TDg|;FA?_PfglE%'UsHmR
317 JuL 15 2010
.|AN l'|0RBALY
GLERK